Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed October 25, 2021.  At this point claims 7-23 are pending in the instant application and ready for examination by the Examiner.

35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the “computer-readable storage medium” is not defined in the specification to exclude signals per se. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich in view of Starzyk. (‘HRLSim: A High Performance Spiking Neural Network Simulator for GPGPU Clusters’, referred to as Minkovich; ‘Memristor Crossbar Architecture for Synchronous Neural Networks’ referred to as Starzyk)

Claim 7
Minkovich discloses a computer-readable storage medium having stored thereon instructions that, when implemented by a computing device, cause the computing device to: generate a plurality of weights corresponding to links between a plurality of input neurons and a plurality of excitatory neurons (E-neurons) (Minkovich, p317; Generate a plurality of weights corresponding to links between a plurality of input neurons and a plurality of excitatory neurons (E-neurons) of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells. Each neuron Minkovich, p317; Using the plurality of input neurons of applicant maps to the example of ‘As the current input into the model neuron is increased,…’ of Minkovich.), the plurality of E-neurons, a plurality of inhibitory neurons (l-neurons) (Minkovich, p317; The plurality of E-neurons, a plurality of inhibitory neurons (l-neurons) of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells.’ of Minkovich.), and a plurality of base templates. (Minkovich, p328-329; A plurality of base templates of applicant maps to ‘We used only four slaves nodes (80-k neurons) because building the 10-k connectivity experiment required 47.9 GB of memory on Master. Thus, more than four nodes were not considered.’ and ‘In addition, template-based designs can improve extensibility but that brings an associated increase in code complexity and again, can introduce decreased performance.’ of Minkovich.)
Minkovich does not disclose expressly while utilizing the E-neurons for a training deactivate the plurality of l-neurons in a layer of the neural network and deactivate incoming and outgoing connections to and from the I-neurons  the layer of the neural network having a recurrent connection to itself and train a spiking neural network including the plurality of input neurons, the plurality of E-neurons, and the plurality of deactivated l-neurons utilizing a plurality of training samples.
Starzyk discloses while utilizing the E-neurons for a training deactivate the plurality of l-neurons in a layer of the neural network and deactivate incoming and Starzyk, pp2392-94, fig 5; ’ This section explains how we can simultaneously use and program neural network interconnection links for on-line learning.’ And ‘We adopt this rule to the mersister circuit with different schemas of weight adjustment for excitatory and inhibitory neurons.’ With ‘Postsynaptic inhibitory neuron If the postsynaptic neuron is inhibitory, during its activation its output voltage is zero. We can use a similar schema to provide weight adjustments for such neuron. …The input sensing circuit after sensing input activity should with some delay, disconnect the neuron’s inputs from presynaptic neurons and connect the output feedback to overwrite the signal value as illustrated in Fig. 5.’ Recurrent maps to the neuron with a programming feedback voltage.) and train a spiking neural network including the plurality of input neurons, the plurality of E-neurons, and the plurality of deactivated l-neurons utilizing a plurality of training samples. (Starzyk, pp2398-2399; Training maps to ‘This network was using spiking neurons and synaptic weights and neuron firing thresholds were individually adjusted in such way that each neuron fired at prespecified firing rate.’ And the plurality of E-neurons, and the plurality of deactivated l-neurons utilizing a plurality of training samples maps to ‘After sensing the input activation of presynaptic neurons the sensing circuit disconnects the postsynaptic neurons’ inputs from presynaptic neurons and switches on the inverted output signal to overwrite the input signals (see Fig. 5). Switching of the neurons’ input and sending the feedback signal must be done long enough to provide conditions for neural network training and yet short enough not to block the subsequent neurons firings. Due to the disconnection of postsynaptic neurons’ inputs from presynaptic neurons, only the 

Claim 22
Minkovich discloses memory; instructions in the apparatus ((Minkovich, p324; Memory optimization: HRLSim optimizes memory access in two ways. First, all the synapse related data structures are aligned to 128-bits because single instruction memory reads can be up to 128 bits.); and processor circuitry to execute the instruction to: generate a plurality of weights corresponding to links between a plurality of input neurons and a plurality of excitatory neurons (E-neurons) (Minkovich, p317; Generate a plurality of weights corresponding to links between a plurality of input neurons and a plurality of excitatory neurons (E-neurons) of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells. Each neuron contained two channel conductances modeled using Hodgkin–Huxley dynamics. Variations in the number of connections, weights, and neural activity were explored resulting in a speedup of 40× in some cases over the serial CPU implementation’ of Minkovich.), using the plurality of input neurons (Minkovich, p317; Using the plurality of input Minkovich, p317; The plurality of E-neurons, a plurality of inhibitory neurons (l-neurons) of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells.’ of Minkovich.), and a plurality of base templates. (Minkovich, p328-329; A plurality of base templates of applicant maps to ‘We used only four slaves nodes (80-k neurons) because building the 10-k connectivity experiment required 47.9 GB of memory on Master. Thus, more than four nodes were not considered.’ and ‘In addition, template-based designs can improve extensibility but that brings an associated increase in code complexity and again, can introduce decreased performance.’ of Minkovich.)
Minkovich does not disclose expressly while utilizing the E-neurons for a training, deactivate the plurality of I-neurons in a layer of the neural network and deactivate incoming and outgoing connections to and from the I-neurons, the layer of the neural network having a recurrent connection to itself while utilizing the E-neurons for a training, deactivating the plurality of l-neurons in a layer of the neural network; and deactivate incoming and outgoing connections to and from the I-neurons the layer of the neural network having a recurrent connection to itself; and train a spiking neural network including the plurality of input neurons, the plurality of E-neurons, and the plurality of deactivated I-neurons utilizing a plurality of training samples. 
Starzyk discloses while utilizing the E-neurons for a training, deactivate the plurality of I-neurons in a layer of the neural network and deactivate incoming and outgoing connections to and from the I-neurons, the layer of the neural network having Starzyk, pp2392-94, fig 5; ’ This section explains how we can simultaneously use and program neural network interconnection links for on-line learning.’ And ‘We adopt this rule to the memristor circuit with different schemas of weight adjustment for excitatory and inhibitory neurons.’ With ‘Postsynaptic inhibitory neuron If the postsynaptic neuron is inhibitory, during its activation its output voltage is zero. We can use a similar schema to provide weight adjustments for such neuron. …The input sensing circuit after sensing input activity should with some delay, disconnect the neuron’s inputs from presynaptic neurons and connect the output feedback to overwrite the signal value as illustrated in Fig. 5.’ Recurrent maps to the neuron with a programming feedback voltage.); and train a spiking neural network including the plurality of input neurons, the plurality of E-neurons, and the plurality of deactivated I-neurons utilizing a plurality of training samples. (Starzyk, pp2398-2399; Training maps to ‘This network was using spiking neurons and synaptic weights and neuron firing thresholds were individually adjusted in such way that each neuron fired at prespecified firing rate.’ And the plurality of E-neurons, and the plurality of deactivated l-neurons utilizing a plurality of training samples maps to ‘After sensing the input activation of presynaptic neurons the sensing circuit disconnects the postsynaptic neurons’ inputs from presynaptic neurons and switches on the inverted output signal to overwrite the input signals (see Fig. 5). Switching of the neurons’ input and sending the feedback signal must be done long enough to provide conditions for neural network  It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich and Starzyk before him before the effective filing date of the claimed invention, to modify Minkovich to incorporate deactivating the I neurons during a training phase of Starzyk. Given the advantage of to lower the computational cost of training fewer neurons, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 8, 11-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich and Starzyk as applied to claim 1 above, and further in view of Srinivasa. (‘Unsupervised discrimination of patterns in spiking neural networks with excitatory and inhibitory synaptic plasticity’, referred to as Srinivasa)

Claim 8
Minkovich and Starzyk do not disclose expressly wherein the instructions to train the spiking neural network further including instructions to: generate a plurality of spiking rates, for a corresponding training sample from the plurality of training samples, by processing the corresponding training sample through the plurality of input neurons and the plurality of E-neurons.
Srinivasa, p1; Generate a plurality of spiking rates, for a corresponding training sample from the plurality of training samples, by processing the corresponding training sample through the plurality of input neurons and the plurality of E-neurons of applicant maps to ‘Neural models based on the adaptive resonance theory (Grossberg, 2012) attempt to answer these questions by using firing rate code combined with Hebbian plasticity models. Rate coding is based on the assumption that information is coded coarsely in the number of spikes occurring in a given window of time.’ of Srinivasa.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and Srinivasa before him before the effective filing date of the claimed invention, to modify Minkovich and Starzyk to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware chip for storage, determining error of classification, iterating the error calculation to a smaller/decreasing value per classification, testing the neural network, calculating the overall error of the neural network, modifying the neural network by additional neurons of Srinivasa. Given the advantage of having a functional network, saving energy training only E-neurons, using hardware for reliability, testing the network for accuracy, using an algorithm which increases accuracy, and being able to modify the basic network for expandability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Minkovich and Starzyk do not disclose expressly wherein the instructions to train the spiking neural network also including instructions to create spike-rate signature for a plurality of classes to be recognized and wherein each of the plurality of classes is represented by a number of training samples.
Srinivasa discloses wherein the instructions to train the spiking neural network also including instructions to create spike-rate signature for a plurality of classes to be recognized and wherein each of the plurality of classes is represented by a number of training samples. (Srinivasa, p6; Wherein the instructions to train the spiking neural network also comprise instructions to create spike-rate signature for a plurality of classes to be recognized and wherein each of the plurality of classes is represented by a number of training samples of applicant maps to ‘The Fano factor (FF) is defined as the ratio of sample variance to sample mean of spike counts observed in a time window and the quality of the estimator strongly depends on the length of the window.’ of Srinivasa.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and Srinivasa before him before the effective filing date of the claimed invention, to modify Minkovich and Starzyk to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware chip for storage, determining error of classification, iterating the error calculation to a smaller/decreasing value per classification, testing the neural network, calculating the overall error of the neural network, modifying the neural network by additional neurons of Srinivasa. Given the advantage of having a functional network, 

Claim 12
Minkovich and Starzyk do not disclose expressly wherein the instructions to generate the plurality of classes for the plurality of training samples further including instructions to generate a plurality of signatures from the plurality of training samples, wherein each of the plurality of signatures including a rate vector of the E-neurons.
Srinivasa discloses wherein the instructions to generate the plurality of classes for the plurality of training samples further including instructions to generate a plurality of signatures from the plurality of training samples, wherein each of the plurality of signatures including a rate vector of the E-neurons. (Srinivasa, p6; Wherein the instructions to train the spiking neural network also comprise instructions to create spike-rate signature for a plurality of classes to be recognized and wherein each of the plurality of classes is represented by a number of training samples of applicant maps to The Fano factor (FF) is defined as the ratio of sample variance to sample mean of spike counts observed in a time window and the quality of the estimator strongly depends on the length of the window.’ of Srinivasa.), wherein each of the plurality of signatures comprises a rate vector of the E-neurons (Srinivasa, p. 5; ‘firing rate vector’). It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and Srinivasa before him before the effective filing date of the 

Claim 13
Minkovich discloses wherein the instructions further including instructions to store the plurality of classes in a memory of an auxiliary central processing unit (CPU). (Minkovich, p316; Wherein the memory of the neural chip is hosted by an auxiliary central processing unit (CPU) of the neural chip of applicant maps to ‘GPUs have a large number of single-instruction multipledata (SIMD) processors capable...’ of Minkovich).

Claim 14
Minkovich discloses a method for generating a spiking neural network, including: generating a plurality of classes comprising a plurality of spiking vectors utilizing a plurality of input neurons (Minkovich, p317; Utilizing a plurality of input Minkovich, p317; A plurality of excitatory neurons (E-neurons) of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells. Each neuron contained…’ of Minkovich.), and a plurality of inhibitory neurons (l-neurons). (Minkovich, p317; And a plurality of inhibitory neurons (l-neurons)  of applicant maps to ‘The test network was comprised of excitatory pyramidal and inhibitory cells.’ of Minkovich.)
Minkovich does not disclose expressly while utilizing the E-neurons for a training, deactivating the plurality of l-neurons in a layer of the neural network; and deactivate incoming and outgoing connections to and from the I-neurons the layer of the neural network having a recurrent connection to itself.
Starzyk discloses while utilizing the E-neurons for a training, deactivating the plurality of l-neurons in a layer of the neural network; and deactivate incoming and outgoing connections to and from the I-neurons the layer of the neural network having a recurrent connection to itself. (Starzyk, pp2392-94, fig 5; ’ This section explains how we can simultaneously use and program neural network interconnection links for on-line learning.’ And ‘We adopt this rule to the mersister circuit with different schemas of weight adjustment for excitatory and inhibitory neurons.’ With ‘Postsynaptic inhibitory neuron If the postsynaptic neuron is inhibitory, during its activation its output voltage is zero. We can use a similar schema to provide weight adjustments for such neuron. …The input sensing circuit after sensing input activity should with some delay, disconnect the neuron’s inputs from presynaptic neurons and connect the output 
Minkovich and Starzyk do not disclose expressly storing the plurality of classes and the plurality of spiking vectors in memory of a neural chip;….generating a spiking vector, including a plurality of spiking rates of the plurality of E-neurons, for a pattern comparing the spiking vector to the plurality of classes; and classifying the pattern based on a comparison of the spiking vector to the plurality of classes.
Srinivasa discloses storing the plurality of classes and the plurality of spiking vectors in memory of a neural chip (Srinivasa, p2; Storing the plurality of classes and the plurality of spiking vectors in memory of a neural chip of applicant maps to ‘Spiking versions of reservoir computing models have shown learning of spatiotemporal patterns but the reservoir is not plastic in these implementations.’ of Srinivasa.);….generating a spiking vector, including a plurality of spiking rates of the plurality of E-neurons, for a pattern (Srinivasa, p2; Generating a spiking vector, comprising a plurality of spiking rates of the plurality of E-neurons, for a pattern of applicant maps to ‘In response to multiple input currents coming from excitatory and inhibitory presynaptic neurons in the sets Preex and Preinh, respectively,…’ of Srinivasa.) comparing the spiking vector to the plurality of classes; and classifying the pattern based on a comparison of the spiking Srinivasa, abstract; Comparing the spiking vector to the plurality of classes; and classifying the pattern based on a comparison of the spiking vector to the plurality of classes of applicant maps to ‘A new measure called the discriminability index (DI) is introduced to compute if the network can discriminate between old patterns already presented in an initial training session. The DI is also used to compute if the network adapts to new patterns without losing its ability to discriminate among old patterns.’ of Srinivasa. ‘Comparing’ maps to the function of DI. ‘Discriminate’ maps to the purpose being able to classify.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and Srinivasa before him before the effective filing date of the claimed invention, to modify Minkovich and Starzyk to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware chip for storage, determining error of classification, iterating the error calculation to a smaller/decreasing value per classification, testing the neural network, calculating the overall error of the neural network, modifying the neural network by additional neurons of Srinivasa. Given the advantage of having a functional network, saving energy training only E-neurons, using hardware for reliability, testing the network for accuracy, using an algorithm which increases accuracy, and being able to modify the basic network for expandability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 15
Minkovich, p316; Wherein the memory of the neural chip is hosted by an auxiliary central processing unit (CPU) of the neural chip of applicant maps to ‘GPUs have a large number of single-instruction multipledata (SIMD) processors capable…’ of Minkovich.)

Claim 16
Minkovich and Starzyk do not disclose expressly wherein comparing the spiking vector to the plurality of classes further including comparing the spiking vector to the plurality of spiking vectors corresponding to the plurality of classes.
Srinivasa discloses wherein comparing the spiking vector to the plurality of classes further including comparing the spiking vector to the plurality of spiking vectors corresponding to the plurality of classes. (Srinivasa, p2; Wherein comparing the spiking vector to the plurality of classes further comprises comparing the spiking vector to the plurality of spiking vectors corresponding to the plurality of classes of applicant maps to ‘A spiking neural network with spike-driven synaptic dynamics compatible with STDP and short-term synaptic plasticity and with supervisory signals was shown to learn and correctly classify a large number of overlapping patterns’ of Srinivasa.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and Srinivasa before him before the effective filing date of the claimed invention, to modify Minkovich and Starzyk to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware chip for storage, determining error of classification, iterating the error calculation to a 

Claim 17
Minkovich and Starzyk do not disclose expressly wherein classifying the pattern further including determining a distance from the spiking vector to corresponding spiking vectors of a particular class from the plurality of classes.
Srinivasa discloses wherein classifying the pattern further including determining a distance from the spiking vector to corresponding spiking vectors of a particular class from the plurality of classes. (Srinivasa, p2; Wherein classifying the pattern further comprises determining a distance from the spiking vector to corresponding spiking vectors of a particular class from the plurality of classes of applicant maps to ‘This process is repeated for each pattern to identify a prototype firing rate code for each input pattern. Using the prototype firing rate codes, the inter-pattern distance (Dinter,) was computed. Dinter is defined as the average pair-wise distance between prototype readout codes computed from all possible unique pairs of prototype readout codes generated by the network for a given test set.’ of Srinivasa.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and 

Claim 18
Minkovich and Starzyk do not disclose expressly wherein classifying the pattern further including assigning a class, from the plurality of classes, to the pattern, wherein the class has a smallest distance between the spiking vector and the corresponding spiking vectors of the class.
Srinivasa discloses wherein classifying the pattern further including assigning a class, from the plurality of classes, to the pattern, wherein the class has a smallest distance between the spiking vector and the corresponding spiking vectors of the class. (Srinivasa, p8; The maximum value of Dl is 1.0 and its minimum value is typically zero unless Dintra > Dinter. Dl is dependent on M since uniqueness is dependent on M). It would have been obvious to one having ordinary skill in the art, having the teachings of 

Claim 19
Minkovich and Starzyk do not disclose expressly determining whether the pattern is correctly assigned to the class.
Srinivasa discloses determining whether the pattern is correctly assigned to the class. (Srinivasa, p2; Wherein comparing the spiking vector to the plurality of classes further comprises comparing the spiking vector to the plurality of spiking vectors corresponding to the plurality of classes of applicant maps to ‘A spiking neural network with spike-driven synaptic dynamics compatible with STDP and shortterm synaptic plasticity and with supervisory signals was shown to learn and correctly classify a large number of overlapping patterns’ of Srinivasa). It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and Srinivasa before 

Claim 20
Minkovich and Starzyk do not disclose expressly determining a correct class from the plurality of classes of the pattern based on a determination that the pattern is not correctly assigned.
Srinivasa discloses determining a correct class from the plurality of classes of the pattern based on a determination that the pattern is not correctly assigned. (Srinivasa, p. 21; These errors can however be fixed by periodically providing the correct labels that can trigger STDP based learning to quickly correct the mistakes by retuning the synapses from the reservoir to the readout neurons’). It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and Srinivasa before him before the effective filing date of the claimed invention, to modify Minkovich 

Claim 21
Minkovich and Starzyk do not disclose expressly adding the spiking vector to the corresponding spiking vectors of the correct class.
Srinivasa discloses adding the spiking vector to the corresponding spiking vectors of the correct class. (Srinivasa, p2; Storing the plurality of classes and the plurality of spiking vectors in memory of a neural chip of applicant maps to ‘Spiking versions of reservoir computing models have shown learning of spatiotemporal patterns but the reservoir is not plastic in these implementations.’ of Srinivasa). It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk and Srinivasa before him before the effective filing date of the claimed invention, to modify Minkovich and Starzyk to incorporate the concepts of training a neural network as a classifier, training only includes E-neurons, employing a hardware 

Claim 23
Minkovich and Starzyk do not disclose expressly wherein the processor circuitry is further to: generate a plurality of spiking rates, for a corresponding training sample from the plurality of training samples, by processing the corresponding training sample through the plurality of input neurons and the plurality of E-neurons.
Srinivasa discloses wherein the processor circuitry is further to: generate a plurality of spiking rates, for a corresponding training sample from the plurality of training samples, by processing the corresponding training sample through the plurality of input neurons and the plurality of E-neurons. (Srinivasa, p1; Generate a plurality of spiking rates, for a corresponding training sample from the plurality of training samples, by processing the corresponding training sample through the plurality of input neurons and the plurality of E-neurons of applicant maps to ‘Neural models based on the adaptive resonance theory (Grossberg, 2012) attempt to answer these questions by using firing rate code combined with Hebbian plasticity models. Rate coding is based on .

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich, Starzyk, Srinivasa as applied to claim 8, 11-21  above, and further in view of Drew. (‘Modeling temporal combination selective neurons of the songbird’, referred to as Drew)

Claim 9
Minkovich, Starzyk and Srinivasa do not disclose expressly instructions to generate a plurality of spiking rates further including instructions to generate a 
Drew discloses instructions to generate a plurality of spiking rates further including instructions to generate a signature, for a corresponding training sample from the plurality of training samples, comprising the plurality of spiking rates. (Drew, fig 2; Wherein the instructions to generate a plurality of spiking rates further comprise instructions to generate a signature, for a corresponding training sample from the plurality of training samples, comprising the plurality of spiking rates of applicant maps to ‘Model layout: birdsong is transformed into firing rates by receptive Fields. After normalization and thresholding, the rates are converted into spikes that are fed into the recurrent network.’ of Drew.) It would have been obvious to one having ordinary skill in the art, having the teachings of Minkovich, Starzyk, Srinivasa  and Drew before him before the effective filing date of the claimed invention, to modify Minkovich, Starzyk and  Srinivasa to incorporate labeling a resulting spiking rates of Drew. Given the advantage of using the label as a classification tool, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Minkovich, Starzyk and Srinivasa do not disclose expressly wherein the signature is a rate vector including the plurality of spiking rates.
Drew discloses wherein the signature is a rate vector including the plurality of spiking rates. (Drew, p792; Wherein the signature is a rate vector comprising the plurality of spiking rates of applicant maps to ‘The resulting output from the entire bank .

Response to Arguments
4.	Applicant’s arguments filed on 10/25/2021 for claims 7-23 have been fully considered but are not persuasive.

5.	Applicant’s argument:
Claim 7 sets forth while utilizing the E-neurons for a training, deactivate the plurality of I- neurons in a layer of the neural network and deactivate incoming and outgoing connections to and from the I-neurons, the layer of the neural network having a recurrent connection to itself. The Office Action indicates that neither Minkovich nor Srinivasa3 teach or suggest deactivation. Instead, the Office Action cites paragraph [0012] of Zhang. Paragraph [0012] describes a hierarchical deactivation system wherein portions of neurons in a layer of a neural network model are randomly enabled and disabled during training, causing the enabling and disabling of connected neurons across all other layers. Claim 7 now clarifies: deactivate the plurality of I-neurons in a single layer. As Zhang is silent to deactivating on only a single layer of the neural network model, Zhang fails to teach or suggest the noted element of claim 1. Accordingly, reconsideration of claim 7 is requested.

Examiner’s answer:


6.	Claims 7-23 are rejected.
	
Conclusion – Final
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.

	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121